--------------------------------------------------------------------------------

Exhibit 10.10




[DATE]




[First_Name] [Last_Name]


Dear [First Name]:


Congratulations!  At the recent Board of Directors meeting the AMCOL
Compensation Committee approved a grant to you of an award under AMCOL's 2010
Long-Term Incentive Plan in the form of Non-Qualified Stock Options (NQSOs). 
The details of your specific award are as follows:


Date of Award (Grant Date):
 
 
 
Total Number of NQSOs:
 
Grant Price (Closing Price on Grant Date):
 
Expiration Date (10-Year Life):
 
Vesting Schedule:
33% per year
(Fully vested on ___)



This award, including NQSOs, is being granted under the 2010 Long-Term Incentive
Plan document and related Addendum.  To view these Plan documents as well as
Frequently Asked Questions about the types of awards granted under this Plan
please refer to the Company's intranet site (Click here or type this URL into
your internet browser https://amcol.securespsite.com/ and click on Human
Resources / Stock Plans).


Administrative services in support of our Long-Term Incentive Plans are provided
by Merrill Lynch.  This grant information will be added to your online records
and HR will notify you when these award details are available for viewing on
Merrill Lynch's Benefits OnLine site (www.benefits.ml.com).


While no one can predict the future, the objective is that these stock awards
will provide you with the opportunity to own AMCOL stock and share in the
Company's growth. You play a key role in the success of the company, and if we
meet our expectations in the years ahead, this award could create real financial
value for you.


Please be aware that financial gains on Non-Qualified Stock Options will be
taxable upon exercise.  Please review Plan documents for specific tax
implications.


If you have additional questions about this award, please contact me at
847-851-1658 (ed.mccann@amcol.com) or Oksana Waters at 847-851-1664
(oksana.waters@amcol.com).




Sincerely,


/s/ Ed McCann


Ed McCann
Vice President, Human Resources

--------------------------------------------------------------------------------

AMCOL INTERNATIONAL CORPORATION
ADDENDUM TO NON-QUALIFIED STOCK OPTION AGREEMENT
PURSUANT TO 2010 LONG-TERM INCENTIVE PLAN


1.            This Addendum is attached to and made a part of a Stock Option
Agreement granted pursuant to the AMCOL International Corporation (the
"Company") 2010 Long-Term Incentive Plan (the "Plan").  The capitalized terms
used herein shall have the meanings set forth in the Plan unless otherwise
defined herein or unless the context shall require otherwise.


2.            In order to exercise the Options granted hereunder, the Optionee
must provide Merrill Lynch through its Benefits OnLine System, or another
successor system, notice of the number of shares with respect to which option
rights are being exercised and by paying in full the option price of the shares
at the time being acquired and any applicable taxes.  The date of exercise shall
be deemed to be the date of receipt of the notice and payment for the shares
being purchased.  The Optionee shall have none of the rights of a stockholder
with respect to shares covered by such Options until the Optionee becomes record
holder of such shares.


3.            Nothing herein contained shall confer on the Optionee any right
with respect to continuation of employment by the Company of its subsidiaries,
or interfere with the right of the Company or its subsidiaries to terminate at
any time the employment of the Optionee, or, except as the shares of Common
Stock actually delivered, confer any rights as stockholder upon the holder
hereof.


4.            Each of the Options granted hereunder will become exercisable by
the Optionee in accordance with the following vesting schedule:
 
Number of Years Since Award Date
Vested %
Fewer than one
None
One but fewer than two
33%
Two but fewer than three
66%
Three or more
100%

 
However, all Options granted hereunder will become exercisable, notwithstanding
the above schedule, if: (1) the Optionee retires on or after attaining age 65;
(2) the Optionee retires on or after attaining age 55 with the consent of the
Company; (3) the Optionee retires on or after incurring a total and permanent
disability (as determined by the Company); or (4) the Optionee dies.  If the
Optionee terminates employment with the Company for any other reason, the
Optionee will forfeit any Options that are not yet vested. Notwithstanding
anything stated in this Stock Option Agreement to the contrary, all Options will
become vested and exercisable upon the effective date of a "change in control"
and will remain exercisable during the thirty (30) day period commencing on the
effective date of such change in control subject to termination in accordance
with Sections 5(ii)-(iv) of this Addendum.


5.            The Options granted hereunder shall expire on the earliest of:



(i) the date on which they are forfeited, under the provisions of Section 4
herein;

(ii) ten (10) years from the Award Date;

(iii) three (3) months after the Optionee's termination of employment with the
Company and its subsidiaries for any reason other than death; or

(iv) twelve (12) months after the Optionee's death.

 

--------------------------------------------------------------------------------